Citation Nr: 1725338	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  14-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for decreased complex integrated cerebral function disturbance (claimed as residuals of traumatic brain injury (TBI) other than migraine headaches).

2.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011, February 2012, September 2013, and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In a July 2016 decision, the Board denied the Veteran's claims.  The Veteran filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2017 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for action consistent with the JMR.  As such, the claim is before the Board for adjudication.   
  
Notably, in an April 2017 rating decision, the RO granted service connection for rhinitis, maxillary sinusitis, and bronchial asthma.  The Veteran filed an NOD in April 2017 with the assigned disability ratings.  The RO has not issued an SOC but acknowledged the Veteran's NOD in a May 2017 letter.

When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2016).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29.  Where there has been no issuance of an SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NODs in a May 2017 letter.  As the claims are in review status, no further action on the part of the Board is warranted at this juncture.



FINDINGS OF FACT

1.  The most probative evidence of record weighs against a conclusion that the Veteran has current residuals of TBI, other than migraine headaches, that are etiologically related to service.

2.  The Veteran's service-connected disabilities do not result in the anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for service connection for decreased complex integrated cerebral function disturbance (claimed as residuals of a TBI, other than migraine headaches) are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service Connection for Decreased Complex Integrated Cerebral Function Disturbance

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that he currently has a complex integrated cerebral function disturbance, which is the result of an in-service TBI.  See March 2010 Correspondence.  The Veteran reported he sustained his TBI in February 1991 when his unit was attacked by rockets and motor rounds.  He reported that the attack gave him a concussion and that he lost hearing for the day.  Id.   

The Veteran's service treatment records are silent for neurobehavioral residuals of TBI following the Veteran's in-service treatment for a motor vehicle accident.  
The Board notes that, in July 2008, the Veteran was granted service connection for headaches resulting from a TBI.   However, the evidence is conflicting as to whether the Veteran currently has a complex integrated cerebral function disturbance.

In a September 2008 private medical examination by Dr. J.W.E., the Veteran reported experiencing a head injury following an in-service truck accident in July of 1990.  The doctor concluded that the Veteran was "probably knocked unconscious" and may or may not have had a concussion.  He further opined that the Veteran's exposure to constant explosions "would have" caused what the doctor diagnosed as complex integrated cerebral function disturbance.  

The Veteran underwent a VA psychiatric evaluation in August 2009 to assess his PTSD.  The examiner specifically noted the Veteran acted as if he was having significant problems with his memory.  He presented as bland and humorless.  His thought processes were logical, coherent, and relevant.  He was articulate, verbal, and well dressed and well groomed.  The examiner noted that the Veteran seemed intelligent and his speech was well understood.  The Veteran was given cognitive screening because he complained of having a TBI in service.  The Veteran was well oriented to time, place, person, and situation.  His affect was flat and blunted.  His reasoning seemed good.  His fund of general information was good.  He exhibited no psychomotor slowing or agitation.  The examiner noted that the Veteran's concentration was poor as measured by digits forward.  He was able to recall 4 digits backward and 3 forward.  The examiner opined that the Veteran was withholding his maximum effort during the examination.  The Veteran indicated that he has short term memory problems which cause difficulty remembering things at work.  

The Veteran was administered selected scales of the Wechsler Adult Intelligence Scale III.  Overall his IQ was estimated to fall within the average to high average range based on a vocabulary scale score of 12.  The Veteran produced a scale score of 5 on the digit span examination.  The examiner again reported that the Veteran did not give maximum effort to the examination.  The Veteran's long term memory is estimated to fall within the average to high range based on an information scale score of 11.  

In March 2010, the Veteran underwent a VA TBI examination in conjunction with a claim for service connection for headaches.  At that time, the Veteran described the 1990 accident, explaining that he lost consciousness for 15 minutes and was hospitalized for a day.  He reported having headaches since the accident that get progressively worse.  At the time of the examination, he denied experiencing symptoms such as dizziness, seizures, balance or coordination problems, pain, autonomic dysfunction, numbness, weakness, mobility problems, sleep disturbance, fatigue, malaise, neurobehavioral changes, memory impairment and physical symptoms such as bowel and bladder problems, erectile dysfunction, hearing loss, sensitivity to light and sound, vision problems, and speech or swallowing difficulty.  

On physical examination the Veteran had a normal detailed motor examination.  Muscle tone was normal and there was no muscle atrophy.  There were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations or other abnormalities.  

The Veteran's memory, attention, concentration and executive functions were normal.  Judgment, social interaction, orientation, motor activity, visual spatial orientation were all adjudged to be normal.  Communication and consciousness were normal.  At that time, the only residuals of the in-service TBI were headaches. 

The examiner reported that the Veteran's symptoms do not interfere with work, instrumental activities of daily living, or work, family, and other close relationships.  The examiner further reported the existence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  The examiner further reported that the Veteran was able to communicate by spoken or written language and was able to comprehend spoken and written language.  The Veteran's consciousness was normal.  

In May 2011, the Veteran underwent an additional VA TBI examination.  At that time, he described symptoms such as forgetfulness, headaches, occasional dizziness, ringing in the ears, fatigue, depression and irritability.  The Veteran also reported that he "makes bad decisions" such as telling his daughter that she can go out and play with friends instead of doing her homework.  

The examiner noted that the Veteran was alert and oriented to person, place, time and situation.  His reported mood was "I get lost sometimes."  The examiner indicated that after further questioning, he reported a depressed or sad mood.  He stated that he was "not able to go different places on [his] own" and that he is "insecure with life."  His affect was blunted.  He denied suicidal or homicidal ideation, intent, or plan.  His thinking was clear, coherent, and connected, but there were significant delays in responding.  There was no evidence of hallucinations, delusions, or ideas of reference.   

The examiner noted that the Veteran was vague during the interview and he appeared to be confused at times.  He had significant delays in responding and appeared to have difficulty recalling even basic historical information, such as where he grew up and what year he graduated from his school.  

The examiner further noted that the Veteran was a poor historian who exhibited significant delays in responding, despite clear, coherent and connected thinking.  She reported that the Veteran put forth poor effort on the evaluation and, as a result, she was unable to draw a conclusion as to the existence of any cognitive residuals of a brain injury. 

In June 2011, a VA examiner was asked to review the Veteran's claims file and provide an opinion as to the Veteran's claim for residuals other than headaches.  The examiner concluded that the Veteran did not have any residuals of a TBI other than headaches.  In support of this conclusion, the examiner listed specific entries in the Veteran's medical records, to include an August 2009 PTSD examination, the March 2010 VA TBI examination, and an April 2011 VA evaluation.  On the whole, the examiner indicated, there was no objective data to support a diagnosis of complex integrated cerebral function disturbance.  

The examiner explained that disturbances of complex integrated cerebral function include defects in orientation, ability to abstract or understand concepts, memory, judgment, ability to initiate and perform planned activity, and acceptable social behavior.  The examiner was asked to discuss Dr. J.W.E.'s September 2008 diagnosis of complex integrated cerebral function.  The examiner indicated that there was no evidence of any objective psychometric testing for the 2008 diagnosis that would support a diagnosis of such a condition.  

In August 2014, the Veteran underwent another examination by Dr. J.W.E.  At that time, the doctor again described a TBI incurred in a motor vehicle accident while the Veteran was in service.  He described the headaches that the Veteran developed as a result of that accident.  Dr. J.W.E. also reported that the Veteran's wife noticed TBI symptoms such as difficulty communicating, irritability, difficulty forming and making decisions and arguing that something happen when it really did not.  Dr. J.W.E. stated that the Veteran has had difficulty with concentration and thinking.  He also reported that the Veteran has difficulty with speech and feels withdrawn.  Dr. J.W.E. then attributed these symptoms to both TBI and the Veteran's service-connected PTSD.  Dr. J.W.E. noted that the Veteran was oriented to time, place, and person.  He reported that prior to the in-service motor vehicle accident, brain injury and chemical exposures in Desert Storm, the Veteran was an intelligent individual.  He reported that the Veteran now notices difficulty with concentrating and thinking.  He reported that he is slow in his responses and slow in responding to jokes and conversation consistent with brain injury and different than PTSD. 

Similarly, in an April 2017 medical report, Dr. J.W.E. again described the Veteran's accident in service.  Dr. J.W.E. reported that since that injury, the Veteran has difficulty with short term memory.  He reported that it is difficult for him to concentrate and he feels withdrawn.  Dr. J.W.E. stated that the Veteran was oriented to time, place, and person.  He further stated, "He is an intelligent individual who obviously had a change in his IQ and mentation, especially from the truck accident in service."  Dr. J.W.E. reported that the Veteran is somewhat slow in his talking and hesitates on some words.  He reported that the Veteran can spell a word backwards but is very slow.  Dr. J.W.E. stated, "It is my opinion that there has been a change in this man since the truck accident."   

Here, the VA examiner's March 2010 and June 2011 opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The clinicians' opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  As was noted by the both examiners, following review of the file and examination of the Veteran, there is simply no evidence that the Veteran has a complex integrated cerebral function disturbance of any kind. 

When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board has carefully considered this information, and ultimately finds that the VA ex examiner's opinion is afforded more probative weight compared to the private evaluation.

With regard to Dr. J.W.E.'s September 2008 opinion, although Dr. J.W.E. is competent to diagnose the Veteran with a head injury, it does not appear that he performed any objective testing or took head or brain images before rending his opinion.  It is therefore unclear how the Dr. J.W.E. diagnosed the Veteran with residuals of a TBI, as such, his opinion holds little probative weight on this issue.   See August 2010 Dr. J.W.E. Curriculum Vitae.  

The same holds true for Dr. J.W.E.'s August 2014 and April 2017 opinions.  In the August 2014 opinion, the doctor attributed the Veteran's TBI to a motor vehicle accident, a different cause than the explosions explained in his September 2008 opinion.  In addition, Dr. J.E. attributed the Veteran's symptoms of communication difficulty, irritability, difficulty with decision making and arguing to the Veteran's service-connected PTSD, as well as his TBI.  The Board also acknowledges that Dr. J.W.E. attributed the Veteran's slow responses to TBI and not PTSD in the August 2014 and April 2017 opinions.  However, his September 2008 medical opinion is silent for slow speech and delayed responsiveness.  The Board also notes that the Veteran underwent VA examinations for his PTSD in September 2008, February 2012 and February 2014.  All of the examiners conducted thorough interviews of the Veteran to assess his mental health symptoms and did not note any trouble with speech or delayed responses.  In addition, a review of the VA and private treatment records are silent for any indication of complex integrated cerebral function disturbance.  As such, the medical evidence does not show continuity of symptomatology since service.  

Furthermore, Dr. J.W.E.'s opinions are based mostly on the Veteran's testimony and not personal knowledge.  Given the Veteran inconsistencies and exaggeration in the Veteran's report of symptoms, the Board finds him not credible. As such the private medical opinions are afforded limited probative value.

In sum, the weight of the evidence preponderates against the claim that the Veteran has residuals of a TBI other than headaches.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Special Monthly Compensation 

Special monthly compensation (SMC) is warranted if, as a result of a service-connected disability, a veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.352(a).  SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C.A. § 1114 (s); 38 C.F.R. 
§ 3.350(i).

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular assistance of another person.  In order to establish entitlement to an increased compensation based on the need for regular aid and attendance, a veteran must have an anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes of 5/200 or less or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351(b), (c).

Determinations as to need for aid and assistance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the appellant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). Performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c).

VA must consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996). 

Permanently housebound by reason of service-connected disabilities is warranted when a veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime. 
38 C.F.R. § 3.351.

The Veteran is service-connected  for PTSD, rated as 100 percent disabling; migraine headaches, rated as 50 percent disabling; rhinitis, rated as 30 percent disabling, left shoulder chronic tendinosis, rated as 20 percent disabling; left shoulder impairment, rated as 20 percent disabling; left shoulder scar, rated as 10 percent disabling; left shoulder chronic strain with impingement syndrome, rated as 10 percent disabling; left supraorbital facial scar, rated as 10 percent disabling; pseudofolliculitis barbae, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; maxillary sinusitis, rated as 10 percent disabling; and scar of the right anterior neck, erectile dysfunction secondary to medication, skin disorder secondary to medication, chronic ankle strain and bilateral hearing loss, each of which is rated as noncompensable.  The Veteran has been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since June 30, 2010. 

The Veteran contends that he is entitled to special monthly compensation because he is completely dependent on family members for his activities of daily living. 
However, the Board finds that preponderance of the evidence is against a finding that the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance.

An August 2014 VA aid and attendance examination report, completed by Dr. J.E., indicates that the Veteran's current diagnoses included TBI, PTSD, mechanical injuries to his neck, left shoulder, right ankle, back (with weakness) and numbness down his legs due to back surgery.  Dr. J.W.E. further noted that the Veteran is able to feed himself but not prepare his own meals.  It was noted that the Veteran required assistance bathing and tending to other hygiene needs.  It was also indicated that the Veteran was not legally blind and did not require nursing home care.  The doctor noted that the Veteran required medication management, but had the ability to manage his own financial affairs.  

In an associated report, Dr. J.W.E. indicated that the Veteran was able to perform some of the activities of daily living, but required supervision to do so.  He reiterated that the Veteran was able to handle his own finances, but would need supervision and assistance.  The Veteran was not able to "provide his own cooking," and would sometimes have difficulty dressing, in light of issues with his back and weakness in his legs.  Dr. J.W.E. indicated that the Veteran's TBI interfered with many of the activities of daily living, although he did not indicate which ones or how.

Similarly, in an April 2017 medical report, Dr. J.W.E. reported the same findings.  Dr. J.W.E. stated, "It is my medical opinion that the brain injury, PTSD and his musculoskeletal injuries as well as his lung disease have rendered him in need of permanent regular attendance and that he is house bound.  His wife should continue handling his finances."  However, as discussed about, the Board has found that the Veteran is not entitled to service connection for a traumatic brain injury. Dr. J.W.E. failed to provide a rationale for his opinion. 

In addition, in a February 2014 VA mental health examination, the Veteran reported that he moved out of the shed behind his wife's house and into the she behind his sister's house.  He reported that he was able to run electricity from his sister's house to the shed.  He reported that he rarely goes out, he avoids crowds, and his wife and sister pick up groceries for him.  He reported that while in the shed behind his wife's house he turned the water supply off because he felt his wife bathed too often as he only bathes once a month.  The Board notes that the evidence does not indicate that the Veteran required assistance to bathe.  Notably, the Veteran reported that when the utility person arrived to restore the water, he got into a shoving match with him.  

The findings above clearly indicate that, while the Veteran has some difficulties with the activities of daily living, especially cooking meals and occasionally dressing, he is not dependent solely on others to regularly perform such tasks as dressing and feeding himself, using the bathroom, or eating.  Moreover, the evidence does not indicate that service-connected disabilities, irrespective of any impairment from his nonservice-connected disabilities, renders the Veteran unable to protect himself from the hazards of daily living.  The above examination findings otherwise do not reflect that the criteria for aid and attendance are met with consideration of solely service-connected disabilities. 

Similarly, a review of the VA and private treatment records likewise fail to reveal that the Veteran's service-connected disabilities render him permanently bedridden or so helpless as to be in need of regular aid and attendance.

Accordingly, the claim for SMC based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350, 3.352(a). 


ORDER

Entitlement to service connection for decreased complex integrated cerebral function disturbance (claimed as residuals of traumatic brain injury other than migraine headaches) is denied. 

Entitlement to special monthly compensation based on the need for aid and attendance is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


